DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 12/28/2021 response includes: (a) the drawings are currently amended; (b) claims 1, 3, 5, 18, 20-21 and 25 are currently amended; (c) claims 2, 7 and 19 are previously presented; (d) claims 6, 8-17 and 22-24 are original; (e) claim 4 is cancelled; and (f) the grounds for rejection set forth in the 02/24/2022 office action are traversed.  Claims 1-3 and 5-25 are currently pending and an office action on the merits follows.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3 and 5-25 have been considered but are moot because the new ground of rejection is based on new prior art reference U.S. Patent No. 8,063,853 B2 to Jung et al., which teaches the limitations added by applicant to the independent claims.  
	Claims 1, 3, 5-7, 11-12, 14, 18, 20-21 and 25 are rejected based on Jung et al., and claims 2, 8-10, 13, 15-17, 19 and 22-24 would be allowed if re-written in independent format as explained below.  Finally, the drawings objection has been rendered moot by applicant’s drawing amendment.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Kim discloses a display panel(100)(FIG. 2; ¶0041) of an organic light emitting diode (OLED) display device (FIG. 2; ¶¶0013, 0041), the display panel(100)(FIG. 2; ¶0041) comprising: 
a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088); 
a second pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit second color light(green)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088); and 
a third pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(blue)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein the at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) includes a storage capacitor(Cst)(FIGs. 4-5; ¶0061) which includes a first electrode(Cst’s top electrode)(FIGs. 4-5; ¶0061) coupled to a first power supply voltage line(Vdd)(FIGs. ¶0059) and a second electrode(Cst’s bottom electrode)(FIGs. 4-5; ¶0061) coupled to a gate node(node N connecting M1’s gate terminal with Cst)(FIGs. 4-5; ¶0063), and 
wherein the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the third pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) or the second pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081).
Kim does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.

    PNG
    media_image3.png
    886
    596
    media_image3.png
    Greyscale

Jung discloses wherein the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”) included in the third pixel(B)(FIG. 2; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”) has a size different(larger) from a size of the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”; claim 2, especially – “the first storage capacitor has a larger capacitance than the second storage capacitor,…wherein the first light-emitting diode emits light of a blue color, and the second light emitting diode emits light of a green or red color”) included in the first pixel(R)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”) or the second pixel(G)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Jung to provide a display panel of an organic light emitting diode (OLED) display device that prevents a decrease in the luminance of blue pixels (col 9, ln 30-36) to thereby display an image having a uniform brightness.

As to claim 25, Kim discloses an organic light emitting diode (OLED) display device (FIG. 2; ¶¶001, 0041) comprising:
	a display panel(100)(FIG. 2; ¶0041) including a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088), a second pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit second color light(green)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088), and a third pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(blue)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088);
	a data driver(130)(FIG. 2; ¶0048) configured to provide data voltages (¶¶0070-0071, 0083) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); 
a scan driver(portion of 120 that provides scan signals Sn and Sn-1 to scan lines S1 to Sn)(FIG. 2; ¶¶0042, 0047) configured to provide a gate writing signal(scan signals Sn to transistors M2), a gate compensation signal(scan signal Sn provided to horizontal line directly connected to transistors M3)(¶0064) and a gate initialization signal(scan signals Sn-1 applied to transistors M4)(FIGs. 4-5; ¶0065) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); 
an emission driver(portion of 120 that provides emission signals En to emission control lines E1 to E10)(FIG. 2; ¶¶0042, 0047) configured to provide an emission signal(En)(FIG. 2: M5, M6; ¶¶0066-0067) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); and 
a controller(140)(FIG. 2; ¶0047) configured to control the data driver(130)(FIG. 2: 140; ¶0048), the scan driver(portion of 120 that provides scan signals Sn and Sn-1 to scan lines S1 to Sn)(FIG. 2: 140; ¶0047) and the emission driver(portion of 120 that provides emission signals En to emission control lines E1 to E10)(FIG. 2: 140; ¶0047),
	wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein the at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) includes a storage capacitor(Cst)(FIGs. 4-5; ¶0061) which includes a first electrode(Cst’s top electrode)(FIGs. 4-5; ¶0061) coupled to a first power supply voltage line(Vdd)(FIGs. ¶0059) and a second electrode(Cst’s bottom electrode)(FIGs. 4-5; ¶0061) coupled to a gate node(node N connecting M1’s gate terminal with Cst)(FIGs. 4-5; ¶0063), and 
wherein the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the third pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) or the second pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081).
Kim does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.
Jung discloses wherein the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”) has a size different(larger) from a size of the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”; claim 2, especially – “the first storage capacitor has a larger capacitance than the second storage capacitor,…wherein the first light-emitting diode emits light of a blue color, and the second light emitting diode emits light of a green or red color”) included in the first pixel(R)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”) or the second pixel(G)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Jung to provide an organic light emitting diode (OLED) display device that that prevents a decrease in the luminance of blue pixels (col 9, ln 30-36) to thereby display an image having a uniform brightness.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0075955 A1 to Jung et al. (“Jung II”) in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
              
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 1, Jung II discloses a display panel of an organic light emitting diode (OLED) display device (FIG. 1; ¶0028 – OLED display device {FIG. 1} inherently includes a display panel upon which the pixels {FIG. 1: PX1} are disposed), the display panel (FIG. 1; ¶0028 – OLED display device {FIG. 1} inherently includes a display panel upon which the pixels {FIG. 1: PX1} are disposed) comprising:
a first pixel(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073) configured to emit first color light(red)(FIGs. 1, 6: 500; ¶¶0028, 0070, 0073);
a second pixel(400)(FIGs. 1, 6; ¶¶0028, 0072) configured to emit second color light(green)(FIGs. 1, 6: 400; ¶¶0028, 0072); and
a third pixel(600)(FIGs. 1, 6; ¶¶0028, 0073) configured to emit third color light(blue)(FIGs. 1, 6: 600; ¶¶0028, 0073),
wherein each of the first(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073), second(400)(FIGs. 1, 6; ¶¶0028, 0072) and third pixels(600)(FIGs. 1, 6; ¶¶0028, 0073) includes at least two transistors(Qd, Qs)(FIG. 1; ¶0035), at least one capacitor(Cst)(FIG. 1; ¶0030) and an organic light emitting diode(LD)(FIG. 1; ¶0030), 
wherein the at least one capacitor(Cst)(FIG. 1; ¶0030) includes a storage capacitor(Cst)(FIG. 1; ¶0030) which includes a first electrode(Cst’s right electrode)(FIG. 1; ¶0030) coupled to a first power supply voltage line(Vss)(FIG. 1; ¶0034) and a second electrode(Cst’s left electrode)(FIG. 1; ¶0030) coupled to a gate node(node directly connected to Qd’s gate terminal)(FIG. 1; ¶0034),
wherein the storage capacitor(Cst)(FIG. 1; ¶0030) included in the third pixel(600)(FIGs. 1, 6; ¶¶0028, 0073), the storage capacitor(Cst)(FIG. 1; ¶0030) included in the first pixel(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073) or the second pixel(400)(FIGs. 1, 6; ¶¶0028, 0072), and wherein the first pixel(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073) is a red pixel that emits red light (FIGs. 1, 6: 500, red; ¶¶0028, 0070, 0073), the second pixel(400)(FIGs. 1, 6; ¶¶0028, 0072) is a green pixel that emits green light (FIGs. 1, 6: 400, green; ¶¶0028, 0072), and the third pixel(600)(FIGs. 1, 6; ¶¶0028, 0073) is a blue pixel that emits blue light (blue)(FIGs. 1, 6: 600, blue; ¶¶0028, 0073).
Jung does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.
Jung discloses wherein the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”) included in the third pixel(B)(FIG. 2; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”) has a size different(larger) from a size of the storage capacitor(87, 124b, 172)(FIG. 2; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”; claim 2, especially – “the first storage capacitor has a larger capacitance than the second storage capacitor,…wherein the first light-emitting diode emits light of a blue color, and the second light emitting diode emits light of a green or red color”) included in the first pixel(R)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”) or the second pixel(G)(FIG. 2: B; col 7, especially – “Each of the organic light-emitting members 370 is preferably made of an organic material uniquely emitting one of primary color lights such as red, green, and blue light”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jung with Jung to provide a display panel of an organic light emitting diode (OLED) display device that prevents a decrease in the luminance of blue pixels (col 9, ln 30-36) to thereby display an image having a uniform brightness.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent Pub. No. 2016/0291368 A1 to Kim et al. (“Kim II”).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 7, Kim discloses a display panel(100)(FIG. 2; ¶0041) of an organic light emitting diode (OLED) display device (FIG. 2; ¶¶0013, 0041), the display panel(100)(FIG. 2; ¶0041) comprising: 
a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088); 
a second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit second color light(blue)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088); and 
a third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(green)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels (111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), further includes a parasitic capacitor(Cdata11-Cdata13)(FIG. 5: 111R, 111B, 111G; ¶¶0046, 0081).
Kim does not expressly disclose wherein each of the first, second and third pixels further includes a parasitic capacitor; and wherein the parasitic capacitor included in the third pixel has a size different from a size of the parasitic capacitor included in the first pixel or the second pixel.

    PNG
    media_image6.png
    2680
    4257
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Kim II discloses wherein each of the first(PX1)(FIGs. 1-2; ¶¶0040, 0048), second(PX2)(FIGs. 1-2; ¶¶0040, 0048) and third pixels(PX3)(FIGs. 1-2; ¶¶0040, 0048) further includes a parasitic capacitor(Cgd)(FIGs. 2-3: PCE, DE; ¶¶0053, 0083, 0088, 0094, 0096); and wherein the parasitic capacitor(Cgd)(FIGs. 2-3: PCE, DE; ¶¶0053, 0083, 0088, 0094, 0096) included in the third pixel(PX3)(FIGs. 2-3; ¶0083) has a size different from a size of the parasitic capacitor(Cgd)(FIGs. 2-3: PCE, DE; ¶¶0053, 0083, 0088, 0094, 0096) included in the first pixel(PX1)(FIGs. 2-3; ¶0083) or the second pixel(PX2)(FIGs. 2-3; ¶0083).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Kim II to provide a display panel of an organic light emitting diode (OLED) display device that is able to display images with a desired color coordinate and an improved quality (see e.g., ¶¶0006, 0084, 0087).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0075955 A1 to Jung et al. (“Jung II”) in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2018/0350286 A1 to Lee et al. (“Lee”).
As to claim 3, Jung II and Jung teach the display panel of claim 1, as applied above.
Jung II further discloses wherein the at least one(Qd or Qs)(FIG. 1; ¶0035) of the at least two transistors(Qd, Qs)(FIG. 1; ¶0035) is implemented with a p-type metal-oxide-semiconductor (PMOS) transistor(FIG. 1: Qd or Qs; ¶0035), and another one(Qs or Qd)(FIG. 1; ¶0035) of the at least two transistors(FIG. 1: Qd, Qs; ¶0035) is implemented with an n-type metal-oxide-semiconductor (NMOS) transistor(FIG. 1: Qs or Qd; ¶0035). 
Jung II and Jung does not expressly disclose a p-type metal-oxide-semiconductor (PMOS) transistor, and an n-type metal-oxide-semiconductor (NMOS) transistor.
Lee discloses a p-type metal-oxide-semiconductor (PMOS) transistor(¶0037), and an n-type metal-oxide-semiconductor (NMOS) transistor(¶0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Jung to provide a display panel of an organic light emitting diode (OLED) display device that consumes less power and that has a lower manufacturing cost.
9.	Claims 5-6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”).
As to claim 5, Kim and Jung teach the display panel of claim 1, as applied above.
Kim further discloses wherein each of the red(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), green(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and blue pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes: 
a boost capacitor(Caux)(FIGs. 4-5; ¶0076) including a first electrode(Caux’s electrode closest to M1)(FIGs. 4-5; ¶0075) coupled to the gate node(N)(FIGs. 4-5: M1; ¶0063), and a second electrode(Caux’s electrode furthest from M1)(FIGs. 4-5; ¶0075) coupled to a gate writing signal line(Sn)(FIGs. 4-5; ¶0059); 
a first transistor(M1)(FIGs. 4-5; ¶0061) including a gate electrode(M1’s gate terminal)(FIGs. 4-5; ¶0061) coupled to the gate node(N)(FIGs. 4-5: M1; ¶0063); 
a second transistor(M2)(FIGs. 4-5; ¶0061) configured to transfer a data voltage (FIGs. 4-5: Dmk; ¶0062) to a source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to a gate writing signal(Sn)(FIGs. 4-5; ¶0062) of the gate writing signal line(line directly connected to Sn)(FIGs. 4-5; ¶0062); 
a third transistor(M3)(FIGs. 4-5; ¶0061) configured to diode-connect the first transistor(M1)(FIGs. 4-5; ¶0061) in response to a gate compensation signal(scan signal Sn)(¶0064) of a gate compensation signal line(horizontal line directly connected to M3 to provide scan signal Sn)(¶0064); 
a fourth transistor(M4)(FIGs. 4-5; ¶0061) configured to apply an initialization voltage(Vinit)(FIGs. 4-5; ¶0061) to the gate node(N)(FIGs. 4-5: M1; ¶0063) in response to a gate initialization signal(scan signal Sn-1)(FIGs. 4-5; ¶0065); 
a fifth transistor(M5)(FIGs. 4-5; ¶0061) configured to couple the first power supply voltage line(line directly connected to Vdd)(FIG. 4; ¶0060) and the source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to an emission signal(emission signal En)(FIGs. 4-5; ¶0066);
a sixth transistor(M6)(FIGs. 4-5; ¶0067) configured to couple a drain(M5’s terminal directly connected to M5)(FIGs. 4-5; ¶0061) of the first transistor(M5)(FIGs. 4-5; ¶0061) and an anode(OLED’s top electrode)(FIGs. 4-5; ¶0060) of the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) in response to the emission signal(emission signal En)(FIGs. 4-5; ¶0067); and 
wherein the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) includes the anode(OLED’s top electrode)(FIGs. 4-5; ¶0060) and a cathode(OLED’s bottom electrode)(FIGs. 4-5; ¶0060) coupled to a second power supply voltage line(Vss)(FIGs. 4-5; ¶0060). 
Kim and Jung do not expressly disclose and a seventh transistor configured to apply an anode initialization voltage to the anode of the organic light emitting diode in response to the gate compensation signal.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Jung III discloses and a seventh transistor(T6)(FIG. 2; ¶0053) configured to apply an anode initialization voltage(Vini2)(FIG. 2; ¶0053) to the anode(top electrode of OLED)(FIG. 2; ¶0053) of the organic light emitting diode(OLED)(FIG. 2; ¶0053) in response to the gate compensation signal(Scan signal Scan(n))(FIG. 2; ¶0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Jung with Jung III to provide a display panel of an organic light emitting diode (OLED) display device that displays images correctly (i.e., the OLED driving voltage is not affected by previous driving voltage(s)).

As to claim 6, Kim discloses wherein the boost capacitor(Caux)(FIGs. 4-5; ¶0076) included in the blue pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) has a capacitance lower than a capacitance (¶¶0093, 0100) of the boost capacitor(Caux)(FIGs. 4-5; ¶0076) included in the red pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) or the green pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081).

As to claim 14, Kim, Jung and Jung III teach the display panel of claim 5, as applied above.
Kim, Jung and Jung III further teach wherein the storage capacitor included in the blue pixel has a capacitance higher than a capacitance of the storage capacitor included in the red pixel or the green pixel (Kim: 111G)(FIGs. 2, 4-5: Cst, 111R, 111G, 111B; ¶¶0043, 0058, 0061, 0080-0081; Jung: FIG. 2: 87, 124b, 172, R, G, B; col 8, ln 18-22, especially – “The overlapping portions of a second control electrode 124b and a driving voltage line 172 form a storage capacitor CST, and the voltage storing capacity of the storage capacitor CST is enhanced by overlapping the driving voltage 172 and a storage electrode 87”; col 9, ln 20-36, especially – “By increasing the capacitance of the storage capacitor of pixel B having a low luminous efficiency compared with neighboring pixels”; claim 2, especially – “the first storage capacitor has a larger capacitance than the second storage capacitor,…wherein the first light-emitting diode emits light of a blue color, and the second light emitting diode emits light of a green or red color”).

As to claim 18, Kim and Jung teach the display panel of claim 1, as applied above.
Kim further discloses wherein each of the red(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), green(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and blue pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes: 
a first transistor(M1)(FIGs. 4-5; ¶0061) including a gate electrode(M1’s gate terminal)(FIGs. 4-5; ¶0061) coupled to the gate node(N)(FIGs. 4-5: M1; ¶0063); 
a second transistor(M2)(FIGs. 4-5; ¶0061) configured to transfer a data voltage (FIGs. 4-5: Dmk; ¶0062) to a source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to a gate writing signal(Sn)(FIGs. 4-5; ¶0062) of a gate writing signal line(line directly connected to Sn)(FIGs. 4-5; ¶0062); 
a third transistor(M3)(FIGs. 4-5; ¶0061) configured to diode-connect the first transistor(M1)(FIGs. 4-5; ¶0061) in response to a gate compensation signal(scan signal Sn)(¶0064) of a gate compensation signal line(horizontal line directly connected to M3 to provide scan signal Sn)(¶0064); 
a fourth transistor(M4)(FIGs. 4-5; ¶0061) configured to apply an initialization voltage(Vinit)(FIGs. 4-5; ¶0061) to the gate node(N)(FIGs. 4-5: M1; ¶0063) in response to a gate initialization signal(scan signal Sn-1)(FIGs. 4-5; ¶0065); 
a fifth transistor(M5)(FIGs. 4-5; ¶0061) configured to couple the first power supply voltage line(line directly connected to Vdd)(FIG. 4; ¶0060) and the source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to an emission signal(emission signal En)(FIGs. 4-5; ¶0066); 
a sixth transistor(M6)(FIGs. 4-5; ¶0067) configured to couple a drain(M5’s terminal directly connected to M5)(FIGs. 4-5; ¶0061) of the first transistor(M5)(FIGs. 4-5; ¶0061) and an anode(OLED’s top electrode)(FIGs. 4-5; ¶0060) of the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) in response to the emission signal(emission signal En)(FIGs. 4-5; ¶0067); and 
wherein the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) includes the anode(OLED’s top electrode)(FIGs. 4-5; ¶0060), and a cathode(OLED’s bottom electrode)(FIGs. 4-5; ¶0060) coupled to a second power supply voltage line(Vss)(FIGs. 4-5; ¶0060). 
Kim and Jung do not expressly disclose and a seventh transistor configured to apply an anode initialization voltage to the anode of the organic light emitting diode in response to the gate compensation signal.
Jung III discloses and a seventh transistor(T6)(FIG. 2; ¶0053) configured to apply an anode initialization voltage(Vini2)(FIG. 2; ¶0053) to the anode(top electrode of OLED)(FIG. 2; ¶0053) of the organic light emitting diode(OLED)(FIG. 2; ¶0053) in response to the gate compensation signal(Scan signal Scan(n))(FIG. 2; ¶0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Jung with Jung III to provide a display panel of an organic light emitting diode (OLED) display device that displays images correctly (i.e., the OLED driving voltage is not affected by previous driving voltage(s)).
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2021/0193049 A1 to Lin et al. (“Lin”).  While Lin was filed on 10/20/2020, its cited disclosure is adequately supported by provisional application no. 62/953,054 filed 12/23/2019.
As to claim 20, Kim and Jung teach the display panel of claim 1, as applied above.
Kim further discloses wherein each of the red(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), green(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and blue pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes: 
a first transistor(M1)(FIGs. 4-5; ¶0063) including a gate electrode(M1’s gate electrode)(FIGs. 4-5; ¶0063) coupled to the gate node(N)(FIGs. 4-5: M1; ¶0063); 
a second transistor(M2)(FIGs. 4-5; ¶0063) configured to transfer a data voltage (FIGs. 4-5; ¶0062) to a source of the first transistor(M1)(FIGs. 4-5; ¶¶0062-0063) in response to a gate writing signal(Sn)(FIGs. 4-5; ¶0062) of a gate writing signal line(line providing Sn directly to M2)(FIGs. 4-5; ¶0062); 
a third transistor(M3)(FIGs. 4-5; ¶0064) configured to diode-connect the first transistor(M1)(FIGs. 4-5; ¶0064) in response to a gate compensation signal(Sn)(FIGs. 4-5; ¶0064) of a gate compensation signal line(line providing Sn directly to M3)(FIGs. 4-5; ¶0064); 
a fourth transistor(M4)(FIGs. 4-5; ¶0065) configured to apply an initialization voltage to the gate node(N)(FIGs. 4-5; ¶¶0064-0065) in response to a gate initialization signal(Sn-1)(FIGs. 4-5; ¶0065); 
a fifth transistor(M5)(FIGs. 4-5; ¶0066) configured to couple the first power supply voltage line(line directly connected to Vdd)(FIGs. 4-5; ¶0059) and the source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to an emission signal(En)(FIGs. 4-5; ¶0066) having a low level (FIGs. 4-5: En; ¶0066 – since M5 is a p-type transistor it is inherently turned-on by a low level signal); 
a sixth transistor(M6)(FIGs. 4-5; ¶0067) configured to couple a drain(M1’s terminal directly connect to M5)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) and an anode(OLED’s top electrode)(FIGs. 4-5; ¶0059) of the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) in response to the emission signal(En)(FIGs. 4-5; ¶0066) having the low level(FIGs. 4-5: En; ¶0067 – since M6 is a p-type transistor it is inherently turned-on by a low level signal); and 
wherein the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) includes the anode(OLED’s top electrode)(FIGs. 4-5; ¶0059), and a cathode(OLED’s bottom electrode)(FIGs. 4-5; ¶0059) coupled to a second power supply voltage line(Vss)(FIGs. 4-5; ¶0060).
Kim does not expressly disclose and a seventh transistor configured to apply an anode initialization voltage to the anode of the organic light emitting diode in response to the emission signal having a high level.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Lin discloses and a transistor(Tini)(FIG. 5A; ¶0071) configured to apply an anode initialization voltage to the anode(top electrode of 304)(FIG. 5A; ¶0071) of the organic light emitting diode(304)(FIG. 5A; ¶¶0042, especially – “Organic light-emitting diode 304”, 0071) in response to the emission signal(Em(n))(FIG. 5A; ¶0071) having a high level(FIG. 5A: Em(n); ¶0071).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Jung with Lin to provide a display panel of an organic light emitting diode (OLED) display device that displays images correctly (i.e., the OLED driving voltage is not affected by previous driving voltage(s)).
11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0056225 A1 to Lee et al. (“Lee”).  
As to claim 21, Kim discloses wherein each of the red(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), green(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and blue pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes: 
a first transistor(M1)(FIGs. 4-5; ¶0063) including a gate electrode(M1’s gate electrode)(FIGs. 4-5; ¶0063) coupled to the gate node(N)(FIGs. 4-5: M1; ¶0063); 
a second transistor(M2)(FIGs. 4-5; ¶0063) configured to transfer a data voltage (FIGs. 4-5; ¶0062) to a source of the first transistor(M1)(FIGs. 4-5; ¶¶0062-0063) in response to a gate writing signal(Sn)(FIGs. 4-5; ¶0062) of a gate writing signal line(line providing Sn directly to M2)(FIGs. 4-5; ¶0062);
a third transistor(M3)(FIGs. 4-5; ¶0064) configured to diode-connect the first transistor(M1)(FIGs. 4-5; ¶0064) in response to a gate compensation signal(Sn)(FIGs. 4-5; ¶0064) of a gate compensation signal line(line providing Sn directly to M3)(FIGs. 4-5; ¶0064);
a fourth transistor(M4)(FIGs. 4-5; ¶0065) configured to apply an initialization voltage to the gate node(N)(FIGs. 4-5; ¶¶0064-0065) in response to a gate initialization signal(Sn-1)(FIGs. 4-5; ¶0065); 
a fifth transistor(M5)(FIGs. 4-5; ¶0066) configured to couple the first power supply voltage line(line directly connected to Vdd)(FIGs. 4-5; ¶0059) and the source(M1’s terminal directly connected to M2)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) in response to an emission signal(En)(FIGs. 4-5; ¶0066); 
a sixth transistor(M6)(FIGs. 4-5; ¶0067) configured to couple a drain(M1’s terminal directly connect to M5)(FIGs. 4-5; ¶0063) of the first transistor(M1)(FIGs. 4-5; ¶0063) and an anode(OLED’s top electrode)(FIGs. 4-5; ¶0059) of the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) in response to the emission signal(En)(FIGs. 4-5; ¶0066); and 
wherein the organic light emitting diode(OLED)(FIGs. 4-5; ¶0059) includes the anode(OLED’s top electrode)(FIGs. 4-5; ¶0059), and a cathode(OLED’s bottom electrode)(FIGs. 4-5; ¶0059) coupled to a second power supply voltage line(Vss)(FIGs. 4-5; ¶0060).
Kim does not expressly disclose and a seventh transistor configured to apply an anode initialization voltage to the anode of the organic light emitting diode in response to the gate writing signal for a next pixel row.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Lee discloses and a transistor(T7)(FIG. 2; ¶0061) configured to apply an anode initialization voltage to the anode(top electrode of OLED)(FIG. 2; ¶¶0061-0062) of the organic light emitting diode(OLED)(FIG. 2; ¶¶0061-0062) in response to the gate writing signal for a next pixel row(Sn+1)(FIGs. 1-2: SL2; ¶¶0049-0050, 0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Jung with Lee to provide a display panel of an organic light emitting diode (OLED) display device that displays images correctly (i.e., the OLED driving voltage is not affected by previous driving voltage(s)).
12.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) in view of U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”) as applied to claim 5 above, in view of U.S. Patent Pub. No. 2016/0291368 A1 to Kim et al. (“Kim II”).
As to claim 11, Kim, Jung and Jung III teach the display panel of claim 5, as applied above.
Kim, Jung and Jung III do not expressly disclose wherein a ratio of a channel width to a channel length of the first transistor in the blue pixel is greater than a ratio of a channel width to a channel length of the first transistor in the red pixel or the green pixel.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
              
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Kim II discloses wherein a ratio of a channel width(horizontal width of CHN3)(FIG. 4B; ¶0082) to a channel length(vertical length of CHN3)(FIG. 4B; ¶0082) of a transistor(TR31)(FIG. 4B; ¶0082) in the blue pixel(PX3)(FIGs. 1-2, 4B; ¶¶0040, 0048, 0082) is greater than a ratio of a channel width(horizontal width of CHN1)(FIG. 4A; ¶0082) to a channel length(vertical length of CHN1)(FIG. 4A; ¶0082) of a transistor(TR1)(FIG. 4A; ¶0082) in the red pixel(PX1)(FIGs. 2-3; ¶0083) or the green pixel(PX2)(FIGs. 2-3; ¶0083).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Kim II to provide a display panel that is able to display images with a desired color coordinate and an improved quality (see e.g., ¶¶0006, 0082, 0084, 0087).

As to claim 12, Kim II further teaches wherein the channel width(horizontal width of CHN3)(FIG. 4B; ¶0082) of the first transistor(TR32)(FIG. 4B; ¶0082) in the blue pixel(PX3)(FIGs. 1-2, 4B; ¶¶0040, 0048, 0082) is greater than the channel width(horizontal width of CHN1)(FIG. 4A; ¶0082) of the first transistor(TR1)(FIG. 4A; ¶0082) in the red pixel(PX1)(FIGs. 2-3; ¶0083) or the green pixel(PX2)(FIGs. 2-3; ¶0083).
The motivation to combine Kim II’s further teachings is the same as the reasoning set forth above for claim 11.
Allowable Subject Matter
13. 	Claims 2, 8-10, 13, 15-17, 19, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Reasons for Allowance
14.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 2 identifies the uniquely distinct features: “wherein a size of the storage capacitor(FIG. 13: Nbst2) included in the third pixel(FIG. 13: BPX5) is determined such that a data voltage range for the third pixel is adjusted (¶0066) close to a data voltage range for the first pixel(FIG. 13: RPX5) or the second pixel(FIG. 13: GPX5)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
	More specifically as to claim 2, Kim modified by Jung teaches the display panel of claim 1, as applied above.
	Kim modified by Jung does not teach wherein a size of the storage capacitor included in the third pixel is determined such that a data voltage range for the third pixel is adjusted close to a data voltage range for the first pixel or the second pixel, with all other limitations as claimed.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 8 identifies the uniquely distinct features: “wherein each of the red(FIG. 13: RPX5), green(FIG. 13: GPX5) and blue pixels(FIG. 13: BPX5) further includes a negative parasitic boost capacitor(FIG. 13: Nbst1, Nbst2) between the gate compensation signal line(FIG. 13: GCL) and the gate electrode of the first transistor(FIG. 13: TP11, TP12), and wherein the negative parasitic boost capacitor(FIG. 13: Nbst2) included in the blue pixel(FIG. 13: BPX5) has a higher capacitance than a capacitance of the negative parasitic boost capacitor(FIG. 13: Nbst1) included in the red pixel(FIG. 13: RPX5) or the green pixel(FIG. 13: GPX5)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim, U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) and U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Kim, Jung and Jung III teach claim 5 from which claim 8 depends but do not teach the above underlined claim limitations.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Dependent claim 13 identifies the uniquely distinct features: “wherein the channel length of the first transistor(FIG. 11: TP12) in the blue pixel(FIG. 11: BPX3) is less than the channel length of the first transistor(FIG. 11: TP11) in the red(FIG. 11: RPX3) or the green pixel(FIG. 11: GPX3)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”), U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”) and U.S. Patent Pub. No. 2016/0291368 A1 to Kim et al. (“Kim II”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
Kim, Jung, Jung III and Kim II teach the display panel of claim 11 from which claim 13 depends but do not teach the above underlined claim limitations.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Dependent claim 15 identifies the uniquely distinct features: “wherein the first(FIG. 4: TP1), second(FIG. 4: TP2), fifth(FIG. 4: TP5) and sixth transistors(FIG. 4: TP6) are implemented as PMOS transistors(FIG. 4: TP1, TP2, TP5, TP6), and the third(FIG. 4: TN3) and fourth transistors(FIG. 4: TN4) are implemented with NMOS transistors(FIG. 4: TN3, TN4)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim, U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) and U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Kim, Jung and Jung III teach claim 5 from which claim 15 depends but do not teach the above underlined claim limitations.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 19 identifies the uniquely distinct features: “wherein each of the red(FIG. 13: RPX5), green(FIG. 13: GPX5) and blue pixels(FIG. 13: BPX5) further includes: a parasitic boost capacitor(FIG. 13: PCbst1, PCbst2) between the gate writing signal line(FIG. 13: GWL) and the gate electrode of the first transistor(FIG. 13: TP11, TP12); and a negative parasitic boost capacitor(FIG. 13: Nbst1, Nbst2) between the gate compensation signal line(FIG. 13: GCL) and the gate electrode of the first transistor(FIG. 13: TP11, TP12), and wherein at least one of the parasitic boost capacitor(FIG. 13: PCbst2), the negative parasitic boost capacitor(FIG. 13: Nbst2) and the first transistor(FIG. 13: TP12) included in the blue pixel(FIG. 13: BPX5) has a size different from a size of a corresponding one of the parasitic boost capacitor(FIG. 13: PCbst1), the negative parasitic boost capacitor(FIG. 13: Nbst1) and the first transistor(FIG. 13: TP11) included in the red pixel(FIG. 13: RPX5) or the green pixel(FIG. 13: GPX5)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim, U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) and U.S. Patent Pub. No. 2021/0202612 A1 to Jung et al. (“Jung III”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Kim, Jung and Jung III teach claim 18 from which claim 19 depends but do not teach the above underlined claim limitations. 	
  
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Dependent claim 22 identifies the uniquely distinct features: “wherein the first(FIG. 4: TP1), second(FIG. 4: TP2), fifth(FIG. 4: TP5) and sixth transistors(FIG. 4: TP6) are implemented as PMOS transistors(FIG. 4: TP1, TP2, TP5, TP6), and the third(FIG. 4: TN3) and fourth transistors(FIG. 4: TN4) are implemented with NMOS transistors(FIG. 4: TN3, TN4)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim, U.S. Patent No. 8,063,853 B2 to Jung et al. (“Jung”) and U.S. Patent Pub. No. 2016/0056225 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Kim, Jung and Lee teach claim 21 from which claim 22 depends but do not teach the above underlined claim limitations. 	
Conclusion
15.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noted: FIG. 4B mislabels T3 as T2, while the specification [0082] and data line DL3 in FIG. 4B show that really T3 is being referred to here.
        2 Noted: FIG. 4B mislabels T3 as T2, while the specification [0082] and data line DL3 in FIG. 4B show that really T3 is being referred to here.